J-S51015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN SCOTT PARTELLO                       :
                                               :
                       Appellant               :   No. 669 MDA 2020

       Appeal from the Judgment of Sentence Entered February 21, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-MD-0001364-1987

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN S. PARTELLO                          :
                                               :
                       Appellant               :   No. 670 MDA 2020

       Appeal from the Judgment of Sentence Entered February 21, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-MD-0002189-1987


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                           FILED DECEMBER 22, 2020

       Kevin Scott Partello (Appellant) appeals from the judgment of sentence

entered following the revocation of his probation.1 We affirm.

____________________________________________


1 Appellant complied with the dictates of our Pennsylvania Supreme Court in
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (holding
prospectively from the date of the Walker decision, “where a single order
resolves issues arising on more than one docket, separate notices of appeal
J-S51015-20


       The trial court detailed the underlying facts and procedural history as

follows:

       On November 13, 1987, [Appellant] pleaded guilty to two counts
       of Involuntary Deviate Sexual Intercourse [18 Pa.C.S.A. § 3123];
       two counts of Statutory Rape [18 Pa.C.S.A. § 3122 (Repealed
       March 31, 1995)]; ten counts of Indecent Assault [18 Pa.C.S.A.
       §§ 3126(1) and (3)]; and ten counts of Corruption of Minors [18
       Pa.C.S.A. § 3125(a)] arising out of a series of events that occurred
       on or around the campus of Lancaster Bible College in Manheim
       Township,    Lancaster     County,     Pennsylvania.     [Appellant]
       purportedly held a position of influence at the college and
       perpetrated his crimes in an educational and religious setting. At
       this time, [Appellant] victimized [many] boys,[2] ages nine
       through fourteen, while [Appellant] was twenty-two years of age.
       It was noted at the time of his underlying conviction, [Appellant]
       had been diagnosed with pedophilia.

       After a pre-sentence investigation report was prepared,
       [Appellant] was sentenced by the Honorable D. Richard Eckman
       on January 19, 1988[.] . . . Th[e] rather complex sentencing
       scheme yielded a net sentence of not less than five years nor more
       than twenty years’ incarceration to be followed by twenty years of
       consecutive probation.

       [Appellant] was originally granted parole for the underlying
       offenses in 1993.      In 1996, [Appellant] was violated and
       recommitted for technical violations of his parole for having a
       minor in his residence. He was once again paroled in 2000.
       Following his release, [Appellant] relocated to the State of Ohio
       and was convicted of the offense of Gross Sexual Imposition
       shortly thereafter. Regarding this conviction, [Appellant] was
       thirty-six years of age at the time when he victimized a sixteen-
       year old boy. At the time, [Appellant] was acting as the victim’s
____________________________________________


must be filed for each case.”). On May 11, 2020, the parties filed a stipulation
consolidating the appeals.

2 The trial court states there were eight victims. Trial Court Opinion, 6/10/20,
at 1. At the revocation hearing, the Commonwealth said there were nine
victims. N.T., 10/01/19, at 3. However, at the sentencing hearing, the
Commonwealth maintained there were ten victims. N.T., 2/12/20, at 8.

                                           -2-
J-S51015-20


     Alcoholics Anonymous counselor. This conviction resulted in a
     sixteen-month period of confinement. The Ohio court confirmed
     that [Appellant] had the diagnosable condition of pedophilia,
     found [Appellant] to be at a high risk of re-offending, and
     classified [Appellant] as a sexual predator pursuant to the
     controlling Ohio statute.

     In 2017 and 2019, [Appellant] was convicted of multiple offenses
     relating to a failure to register with the Megan’s Law requirements
     in the State of Ohio.

     On or about January 12, 2019, [Appellant] was convicted of the
     offense of Importuning, a Felony of the Fifth Degree, in the State
     of Ohio. [Appellant], then age fifty-four, solicited what he
     believed to be a fifteen-year-old boy on an online dating site for
     homosexual men. Despite knowing the boy’s age, [Appellant]
     arranged and travelled to meet him. The meeting was a sting
     operation conducted by local law enforcement in the State of Ohio.
     [Appellant] was sentenced to thirteen additional years of
     supervision within the State of Ohio, and required to be in full
     compliance with all sex-offender registration requirements; re-
     engage with sexual offender programming, with advanced
     psychotherapy; and report monthly to his probation officer in
     Ohio.

     Following this conviction, [Appellant’s] supervising probation
     officer in the State of Ohio notified officials with the Lancaster
     County Adult Probation and Parole Department of the violation of
     [Appellant’s] probation. It is noted that the officials in the State
     of Ohio failed to notify the Pennsylvania authorities regarding
     [Appellant’s] previous convictions in the State of Ohio as detailed
     above. Accordingly, on August 27, 2019, a capias and bench
     warrant were issued alleging a violation of the conditions of
     [Appellant’s] probation resulting from [Appellant’s] conviction for
     the offense of Importuning in Portage County, Ohio. [Appellant]
     was served with the capias and bench warrant on or about the
     same date and has remained incarcerated continuously since that
     date. On October 1, 2019, the court found [Appellant] in violation
     of his probation and directed the preparation of a pre-sentence
     investigation report. Following preparation of the pre-sentence
     investigation report and certain continuances of the sentencing
     hearing at the request of the parties, [Appellant] appeared for
     sentencing on February 21, 2020. Prior to this date, as a result
     of an informal conference with the court, the parties discovered

                                    -3-
J-S51015-20


      errors in the capias pertaining to the sentences which remained
      active and which periods of probation had previously expired. As
      such, by agreement of the parties, on February 21, 2020, the
      original capias and bench warrant lodged against [Appellant] were
      dismissed and a corrected capias and bench warrant were issued
      for [Appellant] on that same day. The parties waived all required
      hearings and notices; [Appellant] was, again, found in violation of
      his probation; the matter proceeded to sentencing. At such time,
      this court imposed [an aggregate sentence of 15 to 30 years’
      imprisonment.]

      On March 2, 2020, [Appellant] filed a Motion to Modify Sentence,
      which was denied by order of March 6, 2020. On April 21, 2020,
      [Appellant] filed a timely Notice of Appeal to the Superior Court of
      Pennsylvania. By order dated April 21, 2020 and filed on April 24,
      2020, [Appellant] was directed to file a Statement of Errors
      Complained of on Appeal pursuant to Rule 1925(b) of the
      Pennsylvania Rules of Appellate Procedure. [Appellant] filed his
      Concise Statement of Matters Complained of on Appeal . . . on
      May 5, 2020.

Trial Court Opinion, 6/10/20, at 1-5 (record citations and footnotes omitted).

      On appeal, Appellant presents a single issue for our review:

      Was the trial court’s sentence of 15 years to 30 years incarceration
      at a State Correctional Institution, for a violation of probation,
      manifestly excessive and an abuse of discretion and contrary to
      the fundamental norms underlying the sentencing process where
      the court failed to adequately consider [Appellant’s] character and
      rehabilitative needs in imposing sentence?

Appellant’s Brief at 6.

      Appellant challenges the discretionary aspects of his sentence. “[I]t is

within our scope of review to consider challenges to the discretionary aspects

of an appellant’s sentence in an appeal following a revocation of probation.”

Commonwealth v. Fergusson, 893 A.2d 735, 737 (Pa. Super. 2006).

However, “a challenge to the discretionary aspects of a sentence is not


                                     -4-
J-S51015-20


appealable as of right.” Commonwealth v. Colon, 102 A.3d 1033, 1042 (Pa.

Super. 2014).     Before we exercise jurisdiction to reach the merits of

Appellant’s claim, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issue; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is appropriate under the sentencing code. . . . [I]f the
      appeal satisfies each of these four requirements, we will then
      proceed to decide the substantive merits of the case.

Id. at 1042-43 (citations omitted).

      Instantly, Appellant filed a timely notice of appeal and preserved his

issue by filing a post-sentence motion for modification of sentence. Appellant

additionally included in his brief a concise statement pursuant to Pa.R.A.P.

2119(f). See Appellant’s Brief at 14-15. With regard to whether Appellant

has raised a substantial question, we conduct a case-by-case analysis to

determine     what    allegations     constitute   a   substantial    question.

Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa. Super. 2004).               This

Court has held that a claim — such as the one raised by Appellant — of an

excessive sentence in conjunction with an assertion the court failed to consider

mitigating factors and rehabilitative needs, raises a substantial question for

review. See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super.

2015) (en banc) (substantial question existed where appellant challenged

sentence as unduly excessive, together with claim that court failed to consider




                                      -5-
J-S51015-20


rehabilitative needs); see also Commonwealth v. Johnson-Daniels, 167

A.3d 17, 27 (Pa. Super. 2017), appeal denied, 174 A.3d 1029 (Pa. 2017).

      Having determined that Appellant raised a substantial question, we

recognize our standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citation

omitted).

      In determining whether a sentence is manifestly excessive, the
      appellate court must give great weight to the sentencing court’s
      discretion, as he or she is in the best position to measure factors
      such as the nature of the crime, the defendant’s character, and
      the defendant's display of remorse, defiance, or indifference.

Colon, 102 A.3d at 1043 (citation omitted).

      Upon revoking probation, a sentencing court may choose from any of

the sentencing options that existed at the time of the original sentencing,

including incarceration.   42 Pa.C.S.A. § 9771(b).     “[U]pon revocation [of

probation] . . . the trial court is limited only by the maximum sentence that it

could have imposed originally at the time of the probationary sentence.”

Commonwealth v Infante, 63 A.3d 358, 365 (Pa. Super. 2013) (internal

quotation marks and citations omitted).     However, 42 Pa.C.S.A. § 9771(c)




                                     -6-
J-S51015-20


provides that once probation has been revoked, a sentence of total

confinement may only be imposed if any of the following conditions exist:

      (1) the defendant has been convicted of another crime; or

      (2) the conduct of the defendant indicates that it is likely that he
      will commit another crime if he is not imprisoned; or

      (3) such a sentence is essential to vindicate the authority of the
      court.

42 Pa.C.S.A. § 9771(c). The trial court may determine whether a sentence

should run consecutive to or concurrent with another sentence being imposed

based upon the facts of a particular case. Commonwealth v. Perry, 883

A.2d 599, 603 (Pa. Super. 2005) (internal citations omitted).

      As discussed above, Appellant violated his probation when he was

convicted of two felonies in Ohio, and the trial court at the revocation hearing

had the benefit of a pre-sentence investigation report. When the sentencing

court has the benefit of a pre-sentence investigation report, it is presumed to

have properly considered and weighed all of the relevant information,

including any mitigating statutory factors. Commonwealth v. Fowler, 893

A.2d 758, 766 (Pa. Super. 2006) (citation omitted). The trial court explained:

      In sentencing [Appellant] in the instant matter, the court was
      guided by numerous factors. In fashioning the sentence, the court
      gave thoughtful consideration to: the penalties authorized by the
      Legislature; the facts and circumstances of the underlying
      offense; the facts and circumstances of [Appellant’s] current
      violation and his history while under court supervision; and, the
      contents of the presentence investigation and all attachments
      thereto, which included court documentation regarding the
      underlying offenses, a 1987 psychiatric evaluation performed by
      Johns Hopkins Hospital, documentation regarding the current

                                     -7-
J-S51015-20


      violations and the summary of the probation department, a 1987
      evaluation performed at the University Hospital of Cleveland, the
      2001 documentation from Lake County, Ohio regarding the charge
      of Gross Sexual Imposition, the 2017 documentation from Lake
      County, Ohio regarding a registration violation, the 2019
      documentation regarding the registration violation, and the 2019
      documentation from Portage County, Ohio regarding the
      Importuning charge. The court also considered the court file
      regarding the underlying offenses that was retrieved from the
      court’s archives; the comments and the position of the attorney
      for the Commonwealth; the comments and position of the
      probation department; and, the comments and position of the
      attorney for [Appellant], along with [Appellant’s] comments in
      court. The court considered the documentation submitted by
      [Appellant], including the 2019 evaluation and documentation
      from Advanced Psychotherapy Services; various letters of support
      on behalf of [Appellant], including pastors and other
      administrators of the United Methodist Church of Painesville, Ohio;
      letters from acquaintances from his church and an acquaintance,
      who was a sister affiliated with the Diocese of Cleveland. The
      court reviewed additional documents and electronic mail
      messages from [Appellant’s] supervising probation officer for the
      State of Ohio; documentation regarding [Appellant’s] employment
      in the State of Ohio; the letter written to the court by [Appellant];
      [Appellant’s] rehabilitative needs; the need for there to be a
      deterrence; and importantly, the need for the protection of the
      entire community.

Trial Court Opinion, 6/10/20, at 10-11 (record citations omitted).

      Further, the trial court in addressing Appellant stated:

      . . . I can assure you that I never received and reviewed as much
      documentation and information to prepare for a sentencing in a
      violation matter as I have in your case. I can assure you that the
      sentence that I will impose is the result of comprehensive
      consideration, thought and reflection on my part. Nothing about
      the [c]ourt’s position today is easy.          Nothing about the
      consideration of the reflection I’ve given upon your sentence,
      which has been extensive, has been an easy task for me.

      I have no doubt, as you said in your letter, and as you said here
      today, that you are genuinely remorseful for the relapse in your
      conduct. I have no doubt that you are clearly active in your

                                      -8-
J-S51015-20


      treatment, and in your faith-based concerns. I have no doubt that
      you try to be the best employee that you can. I have no doubt,
      using your words today, that you are a people pleaser. But I also
      have no doubt that you have been a person who has the ability to
      have those around you support you.

      While I understand your comments today that you cannot forgive
      yourself, your comments today struck me as things that you’ve
      heard in counseling, things that you learned in counseling, but this
      [c]ourt has no way to judge whether you truly have any inherent
      recognition of the harm your conduct has caused to others, to
      children. As I said, I have no reason to challenge your current
      assertion that you generally want to continue your work on your
      underlying issues. However, such assertions must be weighed
      against the severity and the continuing nature of your conduct.
      Your conduct has directly harmed and placed at risk minor
      children, both here in Lancaster County, Pennsylvania, as well as
      in the State of Ohio. Such conduct cannot be tolerated in a
      civilized society, nor is this [c]ourt desirous of placing any more
      children at risk or danger.

      While it is an unfortunate conclusion for me to reach, this [c]ourt
      has absolutely no doubt that a sentence of incarceration is
      warranted, as any lesser sentence would depreciate the
      seriousness of your conduct. Nor does this [c]ourt have any doubt
      that probation and parole have been an ineffective vehicle to
      accomplish your individualized rehabilitative needs. The [c]ourt
      finds it is likely that you will commit another crime if you are not
      imprisoned, and the sentence that is about to be imposed is
      essential to vindicate the authority of the [c]ourt.

N.T., 2/12/20, at 30-32.

      The trial court expanded on its rationale, and detailed its consideration

of numerous factors in imposing Appellant’s sentence.            See Trial Court

Opinion, 6/10/20, at 6-15.      In sum, the court considered all mitigating

circumstances, including Appellant’s troubled childhood, education and work

history,   considerable   community   support,   and   history    of   therapeutic

treatment. However, the court found a sentence of total confinement was

                                      -9-
J-S51015-20


necessary given Appellant’s 32-year history of child molestation, including

repeated registration violations, failed attempts at treatment, and commission

of crimes in Ohio. On this record, Appellant has failed to establish that the

trial court ignored or misapplied the law, exercised judgment for reasons of

partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

decision. Zirkle, supra; see also Commonwealth v. Austin, 66 A.3d 798,

808-09 (Pa. Super. 2013) (affirming trial court’s imposition of consecutive

sentences resulting in term of incarceration of 35 to 70 years where sentence

was not unduly harsh in light of criminal conduct at issue and trial court

reviewed all relevant documentation). Because the trial court did not abuse

its discretion, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2020




                                     - 10 -
J-S51015-20




              - 11 -